[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT IN ACCORDANCE WITH STIPULATION
This appeal by application for reassessment of damages filed by the Defendants for taking of certain real property in the Town of East Granby, County of Hartford, State of Connecticut and more particularly bounded and described in the Notice of Condemnation and Assessment of Damages attached hereto as Exhibit A, came to this Court by return date of May 19, 1992 and thence to a later time when the parties having appeared, the matter was referred to the Honorable John M. Alexander, a State Trial Referee, to take testimony and reassess such damages thence to the present time when the parties filed a Stipulation.
The State Trial Referee, having heard the parties on the Stipulation and having viewed the property, finds that the fair and reasonable value of the property on the date of taking was Ten Thousand Six Hundred and Seventy Five ($10,675.00) Dollars and that damages should be reassessed accordingly.
The State Trial Referee further finds that Two Thousand One Hundred ($2,100.00) Dollars was deposited by the Defendants with the Clerk of this Court for the use of persons entitled thereto on account of the damages to be awarded, which amount the Plaintiff has move the Court for payment of, and that the deficiency between the fair value of the property and the amount so deposited is Eight Thousand Five Hundred and Seventy Five ($8,575.00) Dollars.
WHEREFORE, it is adjudged that the damages be and they are hereby reassessed at Ten Thousand Six Hundred and Seventy Five ($10,675.00) and that the Defendant shall pay to the Plaintiffs Eight Thousand Five Hundred and Seventy Five ($8,575.00) Dollars, being the amount of the deficiency as above determined and there shall be no appraisal fees, interest or Court costs awarded.
By the Court John M. Alexander State Trial Referee CT Page 9058